Citation Nr: 1128611	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-39 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1968 to September 1971 with additional service in the Army National Guard from 1984 to 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In December 2009, the Board promulgated a decision with regard to two claims of service connection and one claim for a higher rating, and remanded the case to the RO with regard to the issue of a total disability compensation rating based on individual unemployability due to service-connected disability, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The service-connected disabilities are posttraumatic stress disorder, rated as 50 percent disabling, and right ear hearing loss, rated as noncompensable; the disabilities have a combined rating of 50 percent, which does not meet the minimum schedular percentage standards for a total disability rating for compensation based on individual unemployability.



CONCLUSION OF LAW

The schedular criteria for a total disability compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16(a) (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  



Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross- referenced Diagnostic Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided the Veteran pre-adjudicatory VCAA notice by letter, dated in January 2010.  The notice included the type of evidence needed to substantiate the claim for a total disability rating for compensation based on individual unemployability.  The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

As for content and timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (preadjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  



The RO has obtained VA records dated from 2008 to 2010, identified by the Veteran.  The Veteran has not identified any other pertinent records for the RO to obtain on his behalf.

VA has not conducted medical inquiry in an effort to substantiate the claim for a total disability compensation rating based on individual unemployability.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded a VA examination in May 2006 and March 2009 in association with his claim for a higher rating for posttraumatic stress disorder, which was denied by the Board in December 2009.  There is no evidence in the record dated subsequent to the VA examination that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).  Further, there is no evidence in the file to indicate that his service-connected right ear hearing loss has worsened in severity to warrant evaluation.  In any case, an examination to determine whether or not the service-connected disabilities were preventing the Veteran from gaining and maintaining substantially gainful employment is not required, because the evidence of record does not meet the requirements of 38 C.F.R. § 3.159(c)(4).  A medical examination or medical opinion is not necessary to decide the total compensation claim.  In such a claim the initial question to be determined is whether or not the Veteran's service-connected disabilities meet the minimum schedular percentage standards set forth in 38 C.F.R. § 4.16(a), and in this case such a determination does not require a medical opinion or examination.  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  






REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the Veteran's service-connected disabilities consist of the following: posttraumatic stress disorder, which is rated as 50 percent disabling, and right ear hearing loss, which is noncompensable.  The Veteran's combined rating is 50 percent, which does not meet the threshold minimum schedular percentage standards for a total disability compensation rating based on individual unemployability under 38 C.F.R. § 4.16(a).





ORDER

A schedular total disability compensation rating based on individual unemployability due to service-connected disability is denied.  


REMAND

Where, as here, the schedular percentage requirements for total disability compensation rating based on individual unemployability have not been met, an extraschedular rating may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

The evidence in the file shows that VA examiners in May 2006 and March 2009 provided comments to the effect that the Veteran was not able to work at that time due to his irritability, temper, and anger.  

In a May 2011 statement, the Veteran's representative contended that the VA examiner comments presented a disability picture of marked interference with employment and met the necessary criteria for extraschedular consideration.  

In light of the above, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for a total disability compensation rating based on individual unemployability to VA's Director of Compensation and Pension Service for extraschedular consideration.  





2.  After the development is completed, adjudicate the claim on an extraschedular basis under 38 C.F.R. § 4.16(b).  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


